El Juez Asociado Sb. del Tobo,
emitió la opinión del tribunal.
*1142El presente es un recurso de apelación interpuesto contra sentencia ele la Corte de Distrito de Gruayama dictada el 12 de mayo de 1913, imponiendo al apelante Secundino Sáez, declarado culpable del delito previsto en el artículo 300 del Código Penal, la multa de cinco pesos o en su defecto un día de cárcel por cada dollar que dejare de satisfacer.
La causa se originó en la Corte Municipal de Gruayama y la sentencia apelada se dictó en grado de apelación por la corte del distrito. La denuncia, en lo pertinente, dice así:
“Yo Eduardo G. Torres, P. I., vecino de Arroyo, calle de Morse, de treinta años, formulo denuncia contra Secundino Sáez por el delito de violar el artículo 300 del Código Penal, cometido de la manera si-guiente : Que en marzo 2 de 1913, bora 1 a. m. y en el barrio Guásimas, sitio “Mangle” de Arroyo, del Distrito Judicial Municipal de Gua-yama, P. B., el acusado ilegal, voluntaria y maliciosamente y a sabiendas permitió una jugada a lo prohibido, monte', en su casa de vivienda, habiéndose arrestado en dicha jugada doce individuos y ocupado naipes y dinero.”
El acusado alegó que los hechos tales como aparecían con-signados en la denuncia no constituían delito público, y la corte desestimó su alegación.
El artículo 300 del Código Penal es como sigue:
“Toda persona que a sabiendas permitiere que se lleve a cabo cual-quiera de los juegos mencionados en el precedente artículo, en alguna casa de su pertenencia o que tuviere alquilada del todo o en parte, incurrirá en la pena prescrita en dicho artículo.”
Examinada la denuncia en relación con el precepto legal transcrito y. con el artículo 299 del propio Código Penal, es necesario concluir que la corte actuó correctamente al decla-rar sin lugar la alegación del apelante, ya que en la denuncia se siguen las palabras del estatuto y el juego de “monte” en ella especificado, está prohibido expresamente en el artí-culo 299 del Código Penal. Para un estudio más completo de esta materia, véase la opinión de esta corte emitida en el *1143día de hoy para fundamentar la sentencia en el caso de El Pueblo v. Ortiz et al., (pág. 1136).
Terminada la prueba de cargo, el acusado pidió su abso-lución por no haberse presentado como prueba los naipes y el dinero con que se había jugado. La corte permitió al Fiscal que los presentara y el acusado tomó excepción.
Opinamos que la corte tampoco erró al dictar la anterior resolución. La regulación del orden en que deben presentarse y practicarse las pruebas se fija a veces en la ley y más gene-ralmente en las reglas de las cortes y es cuestión que descansa en gran parte en la sana discreción del tribunal sentenciador. Para que un error de tal naturaleza pudiera servir de base a la revocación de una sentencia, tendría que demostrarse cla-ramente que la corte había abusado de su discreción y per-judicado algún derecho substancial del apelante, y tal demos-tración no se ha hecho en este caso. Véanse los casos de Arruza v. Laugier et al., 14 D. P. R., 25, 28; Rosaly v. Graham, 16 D. P. R., 162, 170, y El Pueblo v. Julián, 18 D. P. R., 940, 942.
Decididas de tal modo las dos únicas cuestiones levan-tadas especialmente por el acusado y habiendo examinado cui-dadosamente la "-transcripción y no encontrado que se haya cometido error fundamental alguno, procede la confirmación de la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.